DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “The low visibility aid device of claim 1, wherein the external device includes at least one of a tablet, a smartphone and a computer, and further comprising: a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device”. The claim recites the “low visibility aid device of claim 1” in the preamble, yet the body of the claim only further limits the “external device”. This is improper, as all claims dependent in Claim 1 should further limit the “low visibility aid device” of Claim 1.  Appropriate correction is required.
The Examiner notes for the record that while the limitation “wherein the external device includes at least one of a tablet, a smartphone and a computer” may be interpreted as an intended use of the intended type of “external device”, this limitation does not further limit the “low visibility aid device”, and the claim then recites “and further comprising” which is directed to the “low visibility aid device”, yet then a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device” which is clearly directed to the functions of the “external device” and not of the “low visibility aid device”, which is clearly improper for the reasons given above, and which in fact causes Claim 11 to be directed to an entirely separate and distinct invention from Claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 12-17 of U.S. Patent No. 9,776,730 in view of Johnson et al. (9,893,413).
As per Claim 1, the claim is encompassed by Claims 1 and 3 of U.S. Patent No. 9,776,730 (which will be referred to as Patent ‘730), except for several differences which will be addressed. A difference of the preamble of Claim 1 reciting “low visibility aid device” rather than “flight data capture and transmission device” of Claim 1 of Patent ‘730, however, this preamble is simply a label that describes an intended use and does not require any limitations other than what is recited in the claim body. Another Johnson et al. (9,893,413) (Johnson et al.; see col.6, particularly lines 8-22 and col.11, particularly lines 1-18). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time, as rendered obvious by Johnson et al., in order to provide information to “other aircraft, and Air Traffic Control (ATC) ground stations” (Johnson et al.; see col.1, lines 24-28).

Claim 3 is encompassed by Claim 5 of Patent ‘730.

Claim 4 is rendered obvious by Claim 8 of Patent ‘730, as clearly a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to have an “Attitude and Heading Reference System” as in Claim 8 of Patent ‘730 to generate or obtain information regarding an attitude, in order to reference the attitude.

Claim 5 is encompassed by Claim 5 of Patent ‘730.



Claim 10 is encompassed Claims 1 and 2 of Patent ‘730, where there is no patentable distinction between a “processor” and a “control unit” as in Claim 1 of Patent ‘730.

Claim 11 is rendered obvious by Claims 1 and 3 of Patent ‘730, where the limitations “wherein the external device includes at least one of a tablet, a smartphone and a computer” are recited in Claim 3 of Patent ‘730, and Claims 1 and 3 of Patent ‘730 do not recite “a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device”, however, there is no disclosure of “user selectable options for displaying the captured flight data information on the external device”. However, even when considering these limitations under broadest reasonable interpretation, the “user selectable options” encompass simply options for turning a display screen on, or options for opening and/or modifying a display window that displays the “flight data information”, where options to open and/or modify display windows to display particular information are conventional in the art, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying 

Claim 12 is encompassed by Claim 4 of Patent ‘730.
Claim 13 is encompassed by Claim 12 of Patent ‘730.
Claim 14 is encompassed by Claim 13 of Patent ‘730.
Claim 15 is encompassed by Claim 14 of Patent ‘730.
Claim 16 is encompassed by Claim 15 of Patent ‘730.
Claim 17 is encompassed by Claim 16 of Patent ‘730.
Claim 18 is encompassed by Claim 17 of Patent ‘730.


Claims 2 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,776,730 in view of Johnson et al. (9,893,413) further in view of Peverill et al. (2016/0137311).

As per Claim 2, Claim 1 of Patent ‘730 recites “flight data information” but does not recite “wherein the flight data information includes audiovisual information”.
However, Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the flight data information to 

As per Claim 6, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the sensor suite includes a camera”.
However, Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the sensor suite to include a camera, as rendered obvious by Peverill et al., in order to provide for “enabling the operation of an autonomous, self-charging aerial vehicle surveillance system” (Peverill et al.; see P[0002]).


Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,776,730 in view of Johnson et al. (9,893,413) further in view of West et al. (9,118,112).

As per Claim 7, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the sensor suite includes a radar system”.
West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the sensor suite to include a radar system, as rendered obvious by West et al., in order to provide a “system includes a housing having an exterior surface for housing sensor or communication equipment and interior surface for housing electronics associated with the equipment” (West et al.; see Abstract) and to provide a vehicle with the functions of a radar altimeter.

As per Claim 8, Claim 1 of Patent ‘730 recites a “sensor suite” but does not recite “wherein the radar system comprises a radar altimeter”.
However, West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the radar system to be comprised of a radar altimeter, as rendered obvious by West et al., in order to provide a “system includes a housing having an exterior surface for housing sensor or communication equipment and interior surface for housing electronics associated with the equipment” (West et al.; see Abstract) and to provide a vehicle with the functions of a radar altimeter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed “a mounting bracket that is in communication with the main body, said mounting bracket including an attachment fitting that is configured to engage at least one of a wing, a fuselage and a strut of a manned aircraft”.
There is no disclosure of a “mounting bracket” that is “in communication” with anything, let alone a “main body”. The term “communication” is used in the Applicant’s specification appears to only in reference to communication of information and systems to achieve such communication, and no mention is made of the word “communication” being associated with a “mounting bracket” as claimed. The Examiner notes that a physical connection is not generally considered a “communication” in the art, and the mounting bracket” to a surface.
As such, there is no indication in the specification that the inventors had possession of an independently operable low visibility aid device comprising a mounting bracket that is in communication with the main body, said mounting bracket including an attachment fitting that is configured to engage at least one of a wing, a fuselage and a strut of a manned aircraft.

Furthermore as per Claim 1, the subject matter is the claimed “a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time”.
There is no disclosure of a “communication unit” that broadcasts information to an “external device”. The word “broadcast” (or “broadcasts” or “broadcasting”) does not even appear in the specification. The specification simply recites that “the communication unit 34 can include a WIFI transceiver having an antenna 34a for communicating wirelessly with an external device such as a computer tablet or smartphone, for example”, therefore, the disclosure only requires “communicating wirelessly with an external device”, and makes no requirement that information is broadcasted as claimed.
As such, there is no indication in the specification that the inventors had possession of an independently operable low visibility aid device comprising a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time.

As per Claim 2, the subject matter is the claimed “The low visibility aid device of claim 1, wherein the flight data information includes audiovisual information”.
There is no disclosure of any system element or element of an “independently operable low visibility aid device” that captures audio information as required by “audiovisual information”.
P[0025] of the Applicant’s specification recites “As the name implies, the low visibility aid device 10 is designed to enhance a pilot's situational awareness by independently and continuously providing flight data to a user display device. This data can include, but is not limited to audiovisual information e.g., pictures or video, along with distance measuring information, radar information, attitude information, heading information, and/or location information, for example of the aircraft to which the device is secured”,
however, the statement “audiovisual information e.g., pictures or video” is incorrect and illogical, as pictures and video can only be considered visual information, not audio information. Furthermore, no disclosure is given of any system element capable of capturing audio information, such as a microphone.
The Examiner notes that P[0027] recites
“Of course, the camera system is not limited to the use of a single infrared camera, as any number of different and/or additional cameras may also be provided. As such, the camera system 21 may include any type of image capture device capable of capturing still or moving images in any one of the visible, near-infrared, infrared or any appropriate spectrum, and may utilize a CCD (charge-coupled device), CMOS (complementary metal-oxide semiconductor) imaging sensors, for example. Additionally, the image capture device can incorporate any number of known focusing lenses 21 a including a short or wide field-of-view lens to capture images that are proximately located near the device. As will be described below, the camera can be communicatively linked to the onboard transceiver 34 in order to allow the camera footage to be viewed in real time by the pilot. Additionally, the camera can be communicatively linked to the onboard memory 32 for storage and/or later analysis”,
which appears to define the “camera system” as a system that does not and cannot capture audio, as there is only mention of capturing images such as infrared images and using elements such as lenses, where lenses clearly cannot capture audio information.
As such, there is no indication in the specification that the inventors had possession of the low visibility aid device of claim 1, wherein the flight data information includes audiovisual information.

As per Claim 11, the subject matter is the claimed “The low visibility aid device of claim 1, wherein the external device includes at least one of a tablet, a smartphone and a computer, and further comprising: a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device”.
There is no disclosure of “programmatic instructions including user selectable options for displaying the captured flight data information on the external device”. The word “options” (or “option”) does not even appear in the disclosure, and there is no disclosure of “programmatic instructions” that provide multiple elements or “options” of any kind that a user may select in order to execute a function of “displaying the captured flight data information on the external device”.
P[0045] of the Applicant’s specification recites
“In various embodiments, the system can also include a mobile application or other type of programmatic instructions for execution on the external device, in order to allow the device to generate any number of display screens for utilization of the flight data from the sensor suite 20. For example, the system can provide instructions for the external device to display a virtual cockpit having the real time flight data information and/or the camera view. Additionally, the system can also provide instructions for the external device to display the camera footage that is overlaid with the altitude, attitude, heading and other captured flight data information in real time”,
however, there is no disclosure of any “user selectable options”,
As such, there is no indication in the specification that the inventors had possession of the low visibility aid device of claim 1, wherein the external device includes at least one of a tablet, a smartphone and a computer, and further comprising: a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “a mounting bracket that is in communication with the main body, said mounting bracket including an attachment fitting that is configured to engage at least one of a wing, a fuselage and a strut of a manned aircraft”.
It is unclear what is required by “in communication”. There is no disclosure of a “mounting bracket” that communicates with a “main body” or performs any functions of communication, and it is unclear what is required by the limitation “in communication”, and how this limitation further limits the structure of the “mounting bracket”. Therefore, the claim is unclear.

As per Claim 11, the claim recites “The low visibility aid device of claim 1, wherein the external device includes at least one of a tablet, a smartphone and a computer, and further comprising: a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device”.
programmatic instructions including user selectable options for displaying the captured flight data information on the external device” are comprised of. It is unclear how “programmatic instructions” can include “user selectable options”, as this would imply the instructions themselves are selected by a user, rather than the “programmatic instructions” being used to generate “user selectable options”, and it is unclear how “programmatic instructions” can include options that can be selected by a user, and it is unclear in what form or format the claimed “programmatic instructions” are written, and it is unclear what information these “programmatic instructions” include in order to have the “programmatic instructions” include “user selectable options for displaying the captured flight data information on the external device”. The disclosure does not clarify the claim, because the “user selectable options” and “programmatic instructions” are not disclosed.
Therefore, the claim is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 11 recites “The low visibility aid device of claim 1” in the preamble, yet the body of the claim only further limits the “external device”. Specifically, the limitation “wherein the external device includes at least one of a tablet, a smartphone and a computer” further limits the intended type of “external device”, and does not further limit the “low visibility aid device”. Also, the limitation “a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device” is clearly directed to the “external device” and does not further limit the “low visibility aid device”. Therefore, the claim is clearly improper as it does not further limit the “low visibility aid device” of the preamble and of Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leon et al. (9,776,730) in view of Johnson et al. (9,893,413).

Regarding Claim 1, Leon et al. teaches the claimed independently operable low visibility aid device, comprising:
a main body having a front end, a back end, a middle section and an interior space (“…a main body having a front end, a back end, a middle section and an interior space…”, see Claim 1);
a mounting bracket that is in communication with the main body, said mounting bracket including an attachment fitting that is configured to engage at least one of a wing, a fuselage and a strut of a manned aircraft (“…a mounting bracket that is in communication with the main body, said mounting bracket including an attachment fitting that is configured to engage at least one of a wing, a fuselage and a strut of a manned aircraft…”, see Claim 1);
a sensor suite positioned within the main body, said suite functioning to capture flight data information (“…a sensor suite positioned within the main body, said suite functioning to independently capture flight data information…”, see Claim 1);
a control unit that is positioned within the main body, said control unit functioning to control an operation of the sensor suite (“…a control unit that is positioned within the main body, said control unit functioning to control an operation of the sensor suite…”, see Claim 1); and
a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time (“…a wireless communication unit that is configured to transmit the flight data information to at least one of a tablet, a smartphone and a computer…”, see Claim 3).
Leon et al. does not expressly recite the bolded portions of the claimed
a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time.
However, it is conventional in the art to broadcast “flight data information”, as seen in Johnson et al. (9,893,413) (Johnson et al.; see col.6, particularly lines 8-22 and col.11, particularly lines 1-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leon et al. with the teachings of Johnson et al., and to provide a communication unit that is configured to wirelessly broadcast the captured flight data information to an external device in real time, as rendered obvious by Johnson et al., in order to provide information to “other aircraft, and Air Traffic Control (ATC) ground stations” (Johnson et al.; see col.1, lines 24-28).

low visibility aid device of claim 1, wherein the flight data information includes altitude information (“…wherein the flight data information includes each of an airspeed, an altitude, a climb rate, and a heading”, see Claim 5).

Regarding Claim 4, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the flight data information includes attitude information (“…the flight data pod can independently capture and store information that would ordinarily be displayed on one or more cockpit instruments such as…attitude …”, see col.3, particularly lines 65-67 and col.4, particularly lines 1-12).

Regarding Claim 5, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the flight data information includes heading information (“…wherein the flight data information includes each of an airspeed, an altitude, a climb rate, and a heading”, see Claim 5).

Regarding Claim 9, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the sensor suite includes an Attitude and Heading Reference System (“…wherein the sensor suite includes an Attitude and Heading Reference System”, see Claim 8).

Regarding Claim 10, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the control includes:
a memory for storing the flight data information (“…a memory for storing the flight data information”, see Claim 2); and
a processor (“…processor…”, see col.5, particularly lines 37-57).

Examiner’s Note: Claim 11 does not further limit the “low visibility aid device of claim 1”, but instead improperly further limits the “external device”. However, for the sake of compact prosecution, the claim is addressed under the prior art below.

Regarding Claim 11, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the external device includes at least one of a tablet, a smartphone and a computer (“…a wireless communication unit that is configured to transmit the flight data information to at least one of a tablet, a smartphone and a computer…”, see Claim 3, and “…the communication unit 34 can include a WiFi transceiver for communicating wirelessly with an external device such as a user's smartphone, computer and/or tablet”, see col.6, particularly lines 15-24), and further comprising:
a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device (“The user device may be provided with a mobile application for displaying the flight data information and communicating operating instructions to the pod”, see col.2, particularly lines 9-21).
Leon et al. does not expressly recite the bolded portions of the claimed
 user selectable options for displaying the captured flight data information on the external device.
However, there is no disclosure of “user selectable options for displaying the captured flight data information on the external device”, therefore, the “user selectable options” cannot be required by the claim or the prior art as they are not disclosed. However, even when considering these limitations under the prior art and under broadest reasonable interpretation, the “user selectable options” encompass simply options for turning a display screen on, or options for opening and/or modifying a display window that displays the “flight data information”, where options to open and/or modify display windows to display particular information are conventional in the art, therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a set of programmatic instructions for execution on the external device, said programmatic instructions including user selectable options for displaying the captured flight data information on the external device, in order to allow for a user to select what information is displayed on the external device.

Regarding Claim 12, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the wireless communication unit comprises a WiFi transceiver (“…wherein the wireless communication unit comprises a WiFi transceiver”, see Claim 4).

low visibility aid device of claim 1, further comprising:
at least one battery for providing power to each of the control unit and the sensor suite (“…at least one battery for providing power to each of the control unit and the sensor suite”, see Claim 12).

Regarding Claim 14, Leon et al. teaches the claimed low visibility aid device of claim 13, further comprising:
a power generation unit that is configured to generate power for storage by the at least one battery (“…a power generation unit that is configured to generate power during flight for storage by the at least one battery”, see Claim 13).

Regarding Claim 15, Leon et al. teaches the claimed low visibility aid device of claim 14, wherein the power generation unit comprises:
a generator that is mechanically connected to a shaft and a blade assembly (“…wherein the power generation unit comprises: a generator that is mechanically connected to a shaft and a blade assembly”, see Claim 14).

Regarding Claim 16, Leon et al. teaches the claimed low visibility aid device of claim 15, wherein the shaft traverses the back end of the main body, and the blade assembly is positioned adjacent to the back end of the main body (“The flight data device of claim 14, wherein the shaft traverses the back end of the main 

Regarding Claim 17, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the main body includes an aerodynamically efficient teardrop shape (“…wherein the main body includes an aerodynamically efficient teardrop shape”, see Claim 16).

Regarding Claim 18, Leon et al. teaches the claimed low visibility aid device of claim 1, wherein the mounting bracket is removably connected to the main body (“…wherein the mounting bracket is removably connected to the main body”, see Claim 17).



Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Leon et al. (9,776,730) in view of Johnson et al. (9,893,413) further in view of Peverill et al. (2016/0137311).

Regarding Claim 2, Leon et al. does not expressly recite the claimed low visibility aid device of claim 1, wherein the flight data information includes audiovisual information.
Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leon et al. with the teachings of Peverill et al., and wherein the flight data information includes audiovisual information, as rendered obvious by Peverill et al., in order to provide for “enabling the operation of an autonomous, self-charging aerial vehicle surveillance system” (Peverill et al.; see P[0002]).

Regarding Claim 6, Leon et al. does not teach the claimed low visibility aid device of claim 1, wherein the sensor suite includes a camera.
However, Peverill et al. (2016/0137311) teaches a UAV payload pod comprising cameras and audio devices, where video, image and audio data may be wirelessly communicated to a ground control station (Peverill et al.; see P[0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leon et al. with the teachings of Peverill et al., and wherein the sensor suite includes a camera, as rendered obvious by Peverill et al., in order to provide for “enabling the operation of an autonomous, self-charging aerial vehicle surveillance system” (Peverill et al.; see P[0002]).



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Leon et al. (9,776,730) in view of Johnson et al. (9,893,413) further in view of West et al. (9,118,112).

Regarding Claim 7, Leon et al. does not teach the claimed low visibility aid device of claim 1, wherein the sensor suite includes a radar system.
However, West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leon et al. with the teachings of West et al., and wherein the sensor suite includes a radar system, as rendered obvious by West et al., in order to provide a “system includes a housing having an exterior surface for housing sensor or communication equipment and interior surface for housing electronics associated with the equipment” (West et al.; see Abstract) and to provide a vehicle with the functions of a radar altimeter.

Regarding Claim 8, Leon et al. does not teach the claimed low visibility aid device of claim 7, wherein the radar system comprises a radar altimeter.
Hoever, Leon et al. does teach it is known for instrument packages to include “altimeters” (see col.1, particularly lines 25-32).
Furthermore, West et al. (9,118,112) teaches a multi-sensor system comprising a radar altimeter (West et al.; see col.5, particularly lines 16-29).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662